Citation Nr: 1823274	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  09-22 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty from June 1959 to December 1963.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In May 2010, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing has been associated with the Veteran's claims folder.

In February 2016, the Board remanded the Veteran's TDIU claim as part and parcel of adjudicated claims of increased ratings for deviated nasal septum to include rhinitis and maxillary sinusitis associated with deviated nasal septum to include rhinitis for further evidentiary development.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The case is again before the Board for further appellate proceedings.

The Board notes that in a May 2017 rating decision, the RO awarded the Veteran a 100 percent schedular evaluation for bladder cancer effective March 16, 2017.  The Board further notes that the United States Court of Appeals for Veterans Claims (Court) in Bradley v. Peake, 22 Vet. App. 280 (2008) held that there could be a situation where a veteran has a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability in order to qualify for Special Monthly Compensation (SMC) under 38 U.S.C. § 1114(s) by having an "additional" disability of 60 percent or more ("housebound" rate).  See Bradley v. Peake, 22 Vet. App. 280 (2008); 38 U.S.C. § 1114(s).  Thus, Bradley made it such that even with the assignment of a total schedular rating, the issue of TDIU was potentially not moot.  See also 75 Fed. Reg. 11,229 -04 (March 10, 2010) (withdrawing VAOPGCPREC 6-1999).  Here, the Veteran's combined disability rating from March 16, 2017 other than his bladder cancer is 10 percent.  Moreover, he has not been awarded SMC under 38 U.S.C. 
§ 1114(s).  As such, the matter of TDIU remains on appeal. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran has been granted service connection for deviated nasal septum to include rhinitis, rated 10 percent disabling, and maxillary sinusitis associated with deviated nasal septum to include rhinitis, rated noncompensable (zero percent disabling). 

2.  The Veteran's service-connected disabilities do not prevent him from obtaining or retaining substantially gainful employment. 


CONCLUSION OF LAW

The criteria for TDIU are not met.  38 U.S.C. §§ 1155, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks entitlement to TDIU.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.

Stegall concerns

As alluded to above, in February 2016, the Board remanded this claim and ordered the agency of original jurisdiction (AOJ) to provide the Veteran with a TDIU claim form, VA Form 21-8940, and provide VCAA notice to the Veteran regarding claims for TDIU.  The Veteran's claim was then to be adjudicated.  
Pursuant to the Board's remand instructions, in a letter dated March 2017, the AOJ provided the Veteran with a TDIU claim form, VA Form 21-8940 as well as VCAA notice regarding claims for TDIU.  The Veteran's claim was thereafter adjudicated via a February 2018 supplemental statement of the case (SSOC).  

Accordingly, the Board's remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].  

Duties to Notify and Assist

The Veteran has not identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

As noted above, the Veteran also was afforded a hearing before the undersigned VLJ during which he presented oral argument in support of his claims of entitlement to increased disability ratings for deviated nasal septum to include rhinitis and maxillary sinusitis associated with deviated nasal septum to include rhinitis which, as will be discussed below, encompassed the TDIU claim adjudicated herein.  Here, the undersigned clarified the issues on appeal and made inquiry as to the existence of outstanding evidence.  The VLJ specifically discussed potential evidence that would support the Veteran's claim.  The actions of the VLJ supplement the VCAA and comply with 38 C.F.R. § 3.103 (2017).

TDIU

In the February 2016 Board determination, the Board found that the Veteran's TDIU claim was raised as part of his increased rating claims for deviated nasal septum to include rhinitis and maxillary sinusitis associated with deviated nasal septum to include rhinitis pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), wherein the Court held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the claimant.  As such, the TDIU claim is before the Board as part of the April 26, 2007 claims for increased ratings for deviated nasal septum to include rhinitis and maxillary sinusitis associated with deviate nasal septum to include rhinitis.

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional circumstances, where the veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b). 
	
In this case, the Veteran does not meet the objective, minimum percentage requirements, set forth in 38 C.F.R. § 4.16(a), for award of a TDIU, as service connection is in effect for deviated nasal septum to include rhinitis, rated 10 percent disabling, and maxillary sinusitis associated with deviated nasal septum to include rhinitis, rated noncompensable (zero percent disabling).  The Veteran's combined disability rating is 10 percent. 

However, a total rating, on an extra-schedular basis, may nonetheless be granted, in exceptional cases (and pursuant to specifically prescribed procedures), when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  Hence, consideration of whether the Veteran is, in fact, unable to obtain and follow substantially gainful occupation, is still necessary in this case. 

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, in the case of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet these schedular percentage standards, the case should be submitted to the Director, Compensation and Pension Service, for extra-schedular consideration. The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  See 38 C.F.R. § 4.16(b). 

The central inquiry is "whether a veteran's service- connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose, 4 Vet. App. at 363. 

Initially, the Board recognizes that the Veteran, who is 76 years old, has not been employed full time at any time pertinent to this appeal as he reported such during a June 2008 VA examination.  Moreover, during the June 2008 VA examination, the Veteran reported that he last worked in 1998 and that he retired as he was eligible due to age or duration of work.  In a statement dated June 2009, the Veteran reported that he has a master's degree in applied linguistics and during the May 2013 Board hearing, he reported that he taught English as a Second Language.  He has also noted that due to the increased mucus, swelling, and damage to his eardrums as a result of his deviated nasal septum with rhinitis and maxillary sinusitis, he can no longer distinguish between the finer sounds of a language which therefore affects his ability to work.  See the Veteran's statement dated June 2009.    

The Board acknowledges that the Veteran's deviated nasal septum to include rhinitis and maxillary sinusitis is manifested by symptoms including constant drainage, congestion, excess nasal mucous, itchy nose, watery eyes, sneezing, and breathing difficulty.  While these symptoms affect his employability, the Board finds that the Veteran's deviated nasal septum with rhinitis and maxillary sinusitis do not render the Veteran unable to secure or follow substantially gainful occupation.  

The Veteran has been afforded multiple VA examinations as well as private treatment and has consistently reported nasal symptoms including constant drainage, congestion, excess nasal mucous, itchy nose, watery eyes, sneezing, and breathing difficulty.  The Board also notes that a December 2010 VA examiner indicated that the disorder would have "significant effects" on the Veteran's occupation as a teacher, and that the problems cause him to have "poor social interactions."  However, the December 2010 VA examination findings do not indicate that the effects rendered the Veteran unable to obtain substantially gainful employment in professions other than a teacher.  Moreover, the June 2008 VA examiner did not document any sinus disease, nasal obstruction, or polyps.  Further, the May 2015 VA examiner found no total obstruction in either nasal passage, and also found that there was not greater than 50 percent obstruction of nasal passages on both sides. The May 2015 VA examiner additionally reported no nasal polyps, no permanent hypertrophy of the nasal turbinates, and no granulomatous conditions.  Pertinently, the examiner described the Veteran's condition as "mildly boggy mucous membranes in both nostrils but easy passage of air" and noted a May 2015 computed tomography (CT) which found, in relevant part, mild polypoid sinus disease and mild nasal septum deviation.  Crucially, the examiner found that the disorder did not impact the Veteran's ability to work.  The Board further notes that while the December 2010 VA examination documented nasal symptoms, the Veteran reported that he had worked part-time as a teacher for the past 1 to 2 years and did not miss any work due specifically to the deviated septum with rhinitis or maxillary sinusitis.  He also indicated during the June 2008 VA examination that he retired from full-time employment due to eligibility by age or duration of work and not the deviated septum with rhinitis or maxillary sinusitis.  The Board finally notes records dated in December 2009 documenting nasal surgery for "septal reconstruction, therapeutic fracture of inferior turbinates, and coblation to the inferior turbinates," and that subsequent treatment records notably indicated that the Veteran was "doing well, breathing much better, drainage is very minimal."  Accordingly, while the VA examination and private treatment reports indicate some occupational impairment in that the Veteran's nasal symptoms cause difficulty communicating, they do not indicate that the Veteran is unable to secure gainful employment.  The Board further notes that there are no medical or lay findings contrary to the VA examination and private treatment reports.  

The Board is also cognizant that the Veteran has a master's degree in applied linguistics.  In consideration of this educational background, the evidence simply does not show that the Veteran would be unable to work in any form of substantial gainful employment as a result of his service connected deviated nasal septum to include rhinitis and maxillary sinusitis associated with deviated nasal septum to include rhinitis.  Indeed, there is no indication in the examination reports or other evidence of record that there are any restrictions on the Veteran's ability to accomplish tasks in either a physical or sedentary setting as a result of the service-connected disabilities such that he would not be able to maintain substantial gainful employment.    

In this case, the objective evidence simply does not demonstrate that the Veteran is unable to obtain or retain substantially gainful employment solely because of his service-connected deviated nasal septum to include rhinitis and maxillary sinusitis associated with deviated nasal septum to include rhinitis.  The Board concludes that the objective evidence outweighs the Veteran's lay assertions regarding unemployability. 




	(CONTINUED ON NEXT PAGE)




As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable, and the claim is denied.  See 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to TDIU is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


